Citation Nr: 1243198	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-06 798	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 2001 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  In February 2009, the Veteran submitted a substantive appeal specifically limiting his appeal only to the issue of service connection for a right wrist disorder.

2.  A November 2009 rating decision granted the Veteran service connection for a right wrist disorder; the Veteran has not expressed disagreement with the effective date and/or disability rating assigned.


CONCLUSION OF LAW

There remains no allegation of error of fact or law for appellate consideration of the claim for service connection for a right wrist disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran filed a substantive appeal in February 2009 expressly limiting his appeal only to the issue of service connection for a right wrist disorder.  The RO subsequently granted service connection for a right wrist disorder (chronic dorsal ligamentous sprain) in a November 2009 rating decision.  The Veteran has not disagreed with the effective date and/or disability rating assigned to his now service-connected right wrist disability.  

The Board observes that although the February 2009 substantive appeal clearly indicates that the Veteran was only appealing the issue of service connection for a right wrist disorder, the RO issued a supplemental statement of the case (SSOC) in June 2009 addressing additional issues.  However, it is clear that such SSOC was in error as the Veteran explicitly indicated in his substantive appeal that he only wished to appeal the issue of service connection for a right wrist disorder.  Indeed, notwithstanding the June 2009 SSOC, the Veteran's representative submitted correspondence to the Board in November 2012 indicating that their review of the claims file shows that the sole issue on appeal was granted by a November 2009 rating decision.  As such, the Board concludes that only the issue of service connection for a right wrist disorder was appealed.  

As service connection for a right wrist disorder was granted, the Board concludes that there remains no allegation of error of fact or law for appellate consideration of this claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of service connection for a right wrist disorder is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


